DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendment which was filed on 09/03/2021 has been entered.  Claims 1, 2-5, 9, 11, 12-15, and 19 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-20 are still pending in this application, with claims 1 and 11 being independent.

Allowable Subject Matter
This communication is in response to amendment filed on 09/03/2021.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-10 are dependent on claim 1, and
Claims 12-20 are dependent on claim 11.

Regarding claims 1 and 11, the prior art of record either individually or in combination does not disclose or fairly suggest a system, and a method for a media module configured to play a video content with the claimed detailed limitations such as the use of “receiving an audio stream including first utterance”, the use of “generating a first incremental speech recognition output based on a first portion of the first utterance; and generating a second incremental speech recognition output based on a second portion of the first utterance”, the use of “determining, prior to generating the second incremental speech recognition output, a first intent of the first utterance based on the first incremental speech recognition output”, the use of “retrieving a first resource from a resource database based on the determined first intent, wherein the resource database includes at least one of a voice over audio, a video or a text”, and the use “incorporating the first resource in the media video content to be played by the media module” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
 Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants’ Remarks & Arguments filed on 09/03/2021 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
09/08/2021